Case 2:88-cr-00972-GHK-TJH Document 1405 Filed 05/08/20 Page 1 of 4 Page ID #:1477


   1 MATTHEW J. LOMBARD (SBN 239910)
       Law Offices of Matthew J. Lombard
   2 11400 W. Olympic Blvd., Suite 1500

   3
     Los Angeles, California 90064
     Telephone (424) 371-5930
   4 Facsimile (310) 392-9029
     Email: mlombard@lombardlaw.net
   5
       BRUCE A. ZUCKER (SBN 170331)
   6 Kravis, Graham & Zucker, LLP

   7 26565 Agoura Road, Suite 200
     Calabasas, California 91302
   8 Telephone (310) 975-7040
     Email: bruce@kgzlaw.net
   9
  10
       Attorneys for Defendant
       MICHAEL R. HARRIS
  11

  12                          UNITED STATES DISTRICT COURT
  13                         CENTRAL DISTRICT OF CALIFORNIA
  14

  15 UNITED STATES OF AMERICA,                 )    Case No. CR 88-972-TJH-6
                                               )
  16                             Plaintiff,    )    EMERGENCY
  17
                                               )    SUPPLEMENTAL SUBMISSION
                    v.                         )    IN SUPPORT OF MOTION FOR
  18                                           )    COMPASSIONATE RELEASE
       MICHAEL R. HARRIS,                      )
  19                                           )
                                 Defendant.    )
  20                                           )
  21                                           )

  22

  23         Defendant MICHAEL R. HARRIS, by and through undersigned counsel of

  24 record, submits the following information in support of his motion for compassionate

  25 release (dkt. #1398).

  26   ///

  27 ///

  28 ///


                                              1
Case 2:88-cr-00972-GHK-TJH Document 1405 Filed 05/08/20 Page 2 of 4 Page ID #:1478


   1 Date: May 8, 2020                   Respectfully submitted:
   2
                                   By    /s/Matthew J. Lombard
   3                                     MATTHEW J. LOMBARD
                                         Law Offices of Matthew J. Lombard
   4

   5
                                   By    /s/Bruce Zucker
   6                                     BRUCE ZUCKER
                                         Ahrony, Graham & Zucker, LLP
   7
                                         Attorneys for Defendant
   8                                     MICHAEL R. HARRIS
   9
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                            2
Case 2:88-cr-00972-GHK-TJH Document 1405 Filed 05/08/20 Page 3 of 4 Page ID #:1479


   1                   DECLARATION OF MATTHEW J. LOMBARD
   2        I, Matthew J. Lombard, declare as follows:
   3        1.    I am an attorney at law licensed to practice in courts of the State of
   4 California and this Federal judicial district. I represent the defendant Michael R.

   5 Harris in this matter, along with my co-counsel Bruce Zucker.

   6        2.    On April 28, 2020, Defendant Michael Harris filed a motion for the
   7 Court to order Mr. Harris' release upon compassionate release grounds (dkt. #1398).

   8 The Government's response is due on May 13, 2020. The following is urgent

   9 information that has developed since the motion was filed and which the defendant,
  10 through undersigned counsel, respectfully asks the Court and the prosecution to

  11 consider on an expedited basis.

  12        3.    Prior to this motion being filed on April 28, 2020, fewer than 50
  13 inmates were known to be infected with the virus at FCI Lompoc. In the intervening

  14 10 days, FCI Lompoc (the specific facility where Mr. Harris is housed) has

  15 exploded with coronavirus. Today, May 8, 2020, the BOP website reports 792

  16 inmates and 11 staff members infected with COVID-19 at FCI Lompoc -- the highest
                                                 1
  17 total in the entire BOP system nationwide.

  18        4.    To put this in perspective, the total inmate population of FCI Lompoc is
  19 1,162, which means that over 68 percent of the inmate population there is infected.

  20 There are currently more coronavirus cases inside the Lompoc Corrections Complex
                                                                                     2
  21 than for all the rest of Santa Barbara County (population 446,449) combined.

  22        5.    My co-counsel Bruce Zucker has advised me that he has been calling
  23 FCI Lompoc to attempt to schedule a legal call with Michael Harris but these efforts

  24 have been unsuccessful thus far. Mr. Harris, like all inmates at the facility, has had

  25

  26        1
              See bop.gov/coronavirus, which provides daily updates on the outbreak of the
  27
     virus across  the BOP nationwide.

  28
            2
              See Santa Barbara Independent article, "Lompoc Prison COVID-19 Cases
     Skyrocket to 599," dated May 8, 2020.

                                                3
Case 2:88-cr-00972-GHK-TJH Document 1405 Filed 05/08/20 Page 4 of 4 Page ID #:1480


   1 no access to telephones, email or any other type of communication for 3 weeks due

   2 to the emergency lockdown.

   3        6.     In numerous press releases and public statements,3 the Bureau of
   4 Prisons has described the extraordinary measures they are undertaking to prevent

   5 spread of the coronavirus infection and safeguard inmates' health. Intentions

   6 notwithstanding, these measures clearly have been ineffective. Moreover, there are

   7 disturbing reports from numerous inmates at the prison, as was reported in the Santa

   8 Barbara Independent (see Exhibit A), that raise serious questions about the Bureau of

   9 Prisons' response and management of the crisis at Lompoc.
  10        7.     Because of his pre-existing health conditions, which include
  11 hypertension and a history of respiratory disorders, and his compromised immune

  12 system due to Guillain-Barré Syndrome with which he was diagnosed in 1996, Mr.

  13 Harris is at extremely high risk to suffer grave and potentially life-threatening

  14 complications from COVID-19.

  15        8.     Based on the foregoing, and mindful that the Government may be
  16 opposed, it is nevertheless respectfully requested that the Court act on an emergency

  17 basis to grant the defendant's motion.

  18        I declare under penalty of perjury under the laws of the United States that the
  19 foregoing is true and correct.

  20        Executed this 8th day of May, 2020 at Los Angeles, California.
  21
                                                     /s/Matthew J. Lombard
  22                                                 MATTHEW J. LOMBARD
  23

  24

  25

  26
  27        See Santa Barbara Independent articles entitled: "Lompoc Prison's COVID-
            3


  28
     19 Crisis Threatens to Pop," dated April 29, 2020, and "Lompoc Prison Inmates and
     Families Describe Cruel COVID-10 Conditions," dated May 6, 2020.

                                                 4
